777 N.W.2d 148 (2010)
Nancy MILLER, as Personal Representative of the Estate of William Miller, Deceased, Plaintiff-Appellant,
v.
Ghaus MALIK, M.D., Susan E. Oshnock, P.A.-C, Henry Ford Health System, d/b/a Neurosurgery Associates-Oakland, Ashok Prasad, M.D., and William Beaumont Hospital, Defendants-Appellees.
Docket No. 137905. COA No. 277952.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's October 21, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.